Citation Nr: 1216479	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of a Department of Veterans Affairs (VA), which in pertinent part, denied service connection for right ear hearing loss and a left knee condition.  

The Veteran testified at a Travel Board hearing at the RO before the undersigned member of the Board in September 2010.  A transcript of the hearing is in the record.   

The claim for entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's right ear hearing loss is the result of noise exposure in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary for the claim herein decided, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

The Veteran claims that he developed right ear hearing loss as a result of exposure to acoustic trauma during the performance of his duties in service.  Specifically, in statements and at a personal hearing, the Veteran reported excessive noise exposure while repairing artillery and testing equipment.  Reportedly, as part of his duties, he was assigned to the firing range approximately 5 to 6 times per month, and hearing protection was not provided.  In support of the Veteran's claim, his spouse, whom he had known for 43 years, also testified that she had witnessed the Veteran having problems hearing since service.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even though disabling hearing loss may not be demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's right ear hearing loss had onset in service.  

The service personnel records show that the Veteran's military occupational specialty was artillery repairman.  Accordingly, the Board finds that the Veteran was exposed to excessive noise in service. 

The Veteran is credible and competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence shows that the Veteran currently has diagnosis of right ear hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  Having determined that the Veteran was exposed to acoustic trauma in service and that he currently has diagnosis of right ear hearing loss for VA disability purposes, the remaining question before the Board is whether there is nexus between the currently diagnosed right ear hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's service treatment records show that on his pre-induction examination in July 1965, he did not complain of any hearing problems and scored 15/15, bilaterally, on whisper voice tests, which was considered normal.  On audiological testing the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 5, 0, and 0, and in the left ear were 25, 15, 10, and 10.  Subsequent service treatment records are negative for any complaints or clinical findings of hearing loss.  On his October 1967 separation examination, the Veteran did not complain of any hearing problems and scored 15/15, bilaterally, on whisper voice tests.  However, at that time, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 25, 10, 10, and 15, and in the left ear were 25, 10, 10, and 35.  Accordingly, while the in-service audiological examinations fail to show that the Veteran met the criteria for hearing loss under 38 C.F.R. § 3.385, audiometric testing revealed some degree of hearing loss, bilaterally, during service as shown on separation from service.    

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.  

As for service connection based on the initial documentation of hearing loss after service, the determinative issue involves a question of medical causation, that is, medical evidence of an association or link between right ear hearing loss and service, competent medical evidence is required to substantiate the claim.  38 C.F.R. § 3.303(d) (2011).  In this case there is competent medical evidence in favor and against the claim.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Veteran underwent a VA audiological examination in May 2009.  He complained of bilateral hearing loss and tinnitus since service.  He denied a history of occupational or recreational noise exposure indicating that following discharge from service he was employed in the custodial industry.  He specifically denied occupational noise exposure from power or engine equipment.  On examination, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 55, 75, and 80.  The Veteran's speech recognition score in the right ear was 80.  The examiner diagnosed normal to severe bilateral sensorineural hearing loss.  The examiner opined that the Veteran's right ear hearing loss was not due to military service, and only a 25 db shift in the left ear was due to military service.  The examiner explained that the Veteran's right ear hearing was within normal limits on pre-induction examination in July 1965, and on separation from service in October 1967.  Nonetheless, the hearing loss had progressed bilaterally to a significant degree through the years.  Based on the VA examiner's opinion, by a rating decision in May 2009, the RO granted service connection for left ear hearing loss and tinnitus. 

The May 2009 VA examiner did not discuss whether or not the required conversion to ISO-ANSI units from the ASA units was performed prior to providing an opinion that the Veteran's current right ear hearing loss was not related to service given the history of noise exposure therein.  Nor did the VA examiner indicate the etiology of the Veteran's current right ear hearing loss, particularly in light of the fact that the Veteran suffers from sensorineural hearing loss, and there is no evidence of post-service occupational or recreational noise exposure.  Moreover, the VA examiner did not address the shift in hearing acuity in service and whether that represented the onset of the Veteran's current hearing loss.  As such, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  

The VA examiner's findings stand in contrast to a written opinion provided by the Veteran's private audiologist in March 2009, who recorded an impression of significant high frequency noise induced sensorineural hearing loss in both ears, which the clinician opined was more than likely due to the Veteran's noise exposure in service.  In this regard, the clinician noted the history of in-service noise exposure from 1965 to 1967, and no noise exposure following discharge from service.  The opinion offered by the private clinician is consistent with other evidence in the record, to include the statements and testimony from the Veteran and his spouse regarding onset of hearing difficulties in service.  The opinion was based on the Veteran's history of noise exposure in service and the absence of post-service occupational noise exposure post-service discharge.  In this regard, the Board notes that post-service treatment records starting in 2008, show treatment for bilateral hearing loss, along with a history of military noise exposure, to include noise from artillery fire, tanks, and small arms fire, without hearing protection.  No occupational or recreational noise exposure was noted, and the Veteran's occupational history consisted of employment in plumbing, heating, and carpentry. 

Considering the credible testimony provided by the Veteran and his spouse, the current diagnosis of right ear hearing loss, credible evidence of in-service excessive noise exposure, and competent medical evidence that etiologically links the Veteran's hearing loss to service, the Board finds that the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current right ear hearing loss and active service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Additional development is needed prior to further disposition of the claim for service connection for a left knee condition.  VA has a duty to assist in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 76 (1995).  

The Veteran contends that he currently suffers from a left knee disability as residuals of an in-service left knee injury incurred when the Veteran fell off a gun turret.  Specifically, at the September 2009 personal hearing, the Veteran testified that he injured his knee in the summer of 1967 during the performance of his duties as an artillery repairman.  Despite the injury, the Veteran continued working.  At some point thereafter, he went to a medic who provided him with ACE bandages for the left knee and told him to walk it off.  Reportedly, within one year of discharge from service the Veteran sought treatment and underwent left knee surgery sometime in the 1970's.

The service treatment records contain no complaints, treatment, history or diagnosis consistent with a left knee injury or a left knee disability, and on separation from service in October 1967, the Veteran's left knee was clinically evaluated as normal.  In fact, the evidence of record contains no evidence of a left knee disability until 2009, 42 years after discharge from active duty. 

In support of his claim, the Veteran submitted an April 2009 medical statement from a private clinician who noted the Veteran's report of an August 1967 in-service left knee injury that remained symptomatic following service discharge and ultimately resulted in the surgical removal of the meniscus cartilage in 1976.  The clinician stated that he had treated the Veteran since 2009, at which time he felt the Veteran had a probable tear of the lateral meniscus, chondrocalcinosis, and arthritic changes post-medial meniscectomy of the left knee.  The clinician opined that if in fact the Veteran's left knee injury did occur in service as the Veteran claimed, then his knee problems were related to military injuries incurred from getting in and out of tanks and striking his knee.  The clinician further noted that a subtotal medial meniscectomy would eventually result in post-traumatic arthritis, but not chondrocalcinosis.  

The Veteran also submitted a September 2010 medical statement from Dr. D.R. who indicated that the Veteran had incurred injuries to the left knee in service, which consequently required an open meniscectomy sometime around 1974 and 1975.  Dr. D.R. determined that open medial meniscectomy could result in early osteoarthritis of the knee.  Dr. D.R. noted that the Veteran had undergone left knee arthroscopy in November 2009.  Dr. D.R. opined, based on the arthroscopic findings from 2009, that the open meniscectomy in 1974 resulted from an injury 5 or 7 years earlier, which resulted in early osteoarthritis of the knee, which would necessitate total joint replacement.  Therefore, based on the amount of time within which osteoarthritis would develop, and based on the fact that there was a previous incision consistent with a history of open meniscectomy, it was more likely than not that the injury occurred during "that time period."  

The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private clinicians' reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, neither examiner had access to the claims folder including the service treatment records.  To ensure a thorough examination and evaluation, the Veteran's left knee disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran has not been afforded a VA examination that addresses the etiology of his current left knee disability.  In light of the above, the Board finds it necessary to remand for a VA examination and etiological opinion.

Finally, the evidence shows that treatment records relevant to the Veteran's claim have yet to be associated with the claims file.  In this regard, the Board notes that the Veteran has been treated for his left knee disability at Stafford Orthopedics, P.A. since 2009.  Additionally, in September 2010 Dr. D. Rodricks reported having performed an arthroscopy of the Veteran's left knee in November 2009.  In addition, the Veteran should be advised that he should either provide or identify records of treatment since his discharge from service.  Upon remand, reasonable efforts to obtain any identified records should be made.  38 C.F.R. § 3.159(c)(1) (2011).  Additionally, a review of the claims file shows that the most recent VA medical records are dated in April 2010.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, it is noted that the VCAA letter sent to the Veteran in March 2009 was returned as undelivered by the U.S. Postal Service.  As there is no indication the letter was resent, another notification letter should be sent on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to the VCAA concerning his claim for service connection for the left knee as the March 2009 notification was returned as undeliverable.

2.  Obtain any outstanding VA medical records, to include any records since April 2010. 

3.  Contact the Veteran and request that he provide or sufficiently identify any additional evidence pertinent to his claim for service connection for a left knee disability since discharge from service, to specifically include records from Stafford Orthopedics, P.A., and Dr. D Rodricks.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
4.  After conducting the above development and obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's left knee complaints.  The claims folder must be made available to and reviewed by the examiner, to include service treatment records, and post-service medical records.  The rationale for all opinions, which should include citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail.

Determine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee disability is related to any aspect of the Veteran's active service, to include any injury incurred in service.  The examiner should consider lay statements regarding in-service knee complaints and occurrence of an injury, and statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

5.  After ensuring that the above development is complete and that the examination report is adequate, the AMC/RO should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


